CORRECTED NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 December 2021 has been entered. 
Reasons for Corrected Notice of Allowance
In a telephone conversation with Amy Dumont of the firm Burr and Brown on 16 June 2022, Ms. Dumont informed the Examiner of an error in the listing of allowed claims. Examiner acknowledged the mistake. Claims 1-5, 8 are allowed. Claim 9 is cancelled. The below examiner’s amendment remains unchanged from the Notice of Allowance mailed on 16 June 2022 except for the corrected listing of the allowed claims. PTO-37 and the Issue Classification form have also been corrected.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was discussed in an interview with Joseph Zennamo on 8 June 2022 and confirmed as approved on 10 June 2022.

The application has been amended as follows: 

Claims
The claims are amended as follows:

1. (Currently Amended) A wafer support table, which comprises an RF electrode and a heater electrode buried inside a circular-plate-shaped ceramic substrate, which has a center, having a wafer placing surface in this order from a wafer placing surface side, wherein 
the RF electrode is constituted by a plurality of RF zone electrodes provided in respective zones on an identical plane, and 
the plurality of RF zone electrodes and the heater electrode are independently connected to a plurality of conductors for RF zone electrode and a conductor for heater electrode, respectively, and the plurality of conductors for RF zone electrode and the conductor for heater electrode are provided on an outer side of a surface of the ceramic substrate opposite to the wafer placing surface, and at least one of the plurality of RF zone electrodes is provided outside of a central region in which a hollow ceramic shaft is projected onto the ceramic substrate such that the heater is constituted by a same number of plural heater zone electrodes as the number of RF zone electrodes or a different number of plural heater zone electrodes from the number of RF zone electrodes and the conductor for heater electrode is constituted by conductors for heater zone electrode independently connected to the respective plural heater zone electrodes so that at least one of the heater zone electrodes is disposed in a gap between the RF zone electrodes when the ceramic substrate is viewed from the wafer placing surface and the at least one of the plurality of RF zone electrodes is connected to a corresponding one of the plurality of conductors for RF zone electrode, which is not at the center of the ceramic substrate, in the central region of the ceramic substrate via a rectangular band-shaped jumper having an extending direction that extends outwardly from the corresponding one of the plurality of conductors for RF zone electrode in a linear direction that is parallel to a radial direction from the center of the ceramic substrate, wherein the rectangular band-shaped jumper is provided on a plane parallel with the wafer placing surface so as to be adjacent to and extend in parallel to a radial direction from the center of the ceramic substrate when viewed from the wafer placing surface.

8. (Currently Amended) The wafer support table according to Claim 1, wherein the plurality of RF zone electrodes and the plurality of heater zone electrodes are the same number 

9. (Cancelled)
Allowable Subject Matter
Claims 1-5, 8 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Closest prior art of record (viz. Lin et al. (US 2017/0040198 A1 hereinafter “Lin”) in view of Kimura et al. (JP2012089694A)) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations “wherein the rectangular band-shaped jumper is provided on a plane parallel with the wafer placing surface so as to be adjacent to and extend in parallel to a radial direction from the center of the ceramic substrate when viewed from the wafer placing surface,” in the context of other limitations of the claim (i.e. the specific configuration of components of the wafer support table including the jumper, the RF zone electrodes, heater zone electrodes, conductors for RF zone electrodes and conductors for heater zone electrodes, with respect to one another).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        
/RAM N KACKAR/Primary Examiner, Art Unit 1716